Citation Nr: 1018929	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-41 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1964 and from September 1967 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
entitlement to service connection for PTSD.

The Veteran provided testimony before a Decision Review 
Officer (DRO) at the RO in March 2005.  A transcript is of 
record.  

In January 2008, the Board denied the issue of whether the RO 
committed clear and unmistakable error (CUE) in December 1967 
and February 1995 rating decisions and remanded the issue of 
service connection for PTSD for additional development.  

The Veteran appealed the Board's decision with regard to the 
CUE issue to the United States Court of Appeals for Veterans 
Claims.  The Court dismissed the appeal for lack of 
jurisdiction.  The Veteran reports that he has appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2008 letter, the Veteran stated that a 1987 
prison medical report had been discovered by a paralegal 
assisting at the Massachusetts Soldiers Home.  The Veteran 
submitted the June 1987 Massachusetts Department of 
Corrections medical report written by a physician's assistant 
which described treatment by doctor three days earlier, who 
added the diagnosis of "Chronic PTSD (Military Origin)."  
No other records, including record of the actual examination 
that led to the PTSD diagnosis, are of record.  In fact, no 
psychiatric treatment records from any correctional facility 
have been associated with the claims file.  These records are 
relevant to the claim and VA has a duty to seek them.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

The Board previously remanded this claim for efforts to 
obtain records from the Social Security Administration.  That 
agency subsequently reported that the records had been 
destroyed.  In April 2010, a person assisting the Veteran 
with his claim reported that he had information that the 
records were available at a state agency.

A September 2000 Social Security Administration (SSA) 
Supplemental Security Income decision stated that the Veteran 
was appealing a denial of benefits by the Massachusetts 
Rehabilitation Commission and ultimately decided that he was 
entitled to such benefits in part due to diagnosed 
psychological disorders, including PTSD.  The decision 
specifically relied on March 1999 and March 2000 treatment or 
examination reports describing the Veteran's reports of 
military stressors and diagnosing PTSD, dysthymic disorder, 
and socio-pathic personality disorder.  The examination in 
March 2000 was noted to have been requested by the 
Massachusetts Rehabilitation Commission.  

The Veteran has reported a number of non-combat stressors as 
the basis for current PTSD.  VA has not been able to obtain 
credible supporting evidence of these stressors.  The 
recently received prison record shows that the Veteran 
reported a sexual assault during active service.  At a VA 
examination in April 2005, the examiner diagnosed PTSD, but 
was uncertain whether this was related to service.  Changes 
in behavior may constitute credible supporting evidence of a 
personal assault.  

Under the provisions of 38 C.F.R. § 3.304(f)(4) (2009) may 
submit evidence it receives to a medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  In view of the uncertainty as to 
whether the Veteran has current PTSD related to service, and 
the recently discovered allegation of an in-service personal 
assault, a new examination is needed.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain all records 
pertaining to the Veteran's psychiatric 
treatment while incarcerated, including 
at the New Hampshire and Federal Bureau 
of Prisons from 1976 to 1981, at the 
Massachusetts Department of Corrections 
from 1984 to 1999, at the Suffolk County 
Jail in Boston, Massachusetts, from 2002 
to 2005, and at the Essex County Jail in 
Middleton, Massachusetts, from June 2006 
to June 2008.  

2.  If additional information is needed 
to complete this request, the Veteran 
should be so advised of the specific 
information needed as well as any 
necessary medical releases.

The Veteran is advised that his 
cooperation may be necessary to obtain 
these records and that such cooperation 
may include completing and submitting 
authorizations for VA to obtain these 
records.

3.  The RO or AMC should obtain from the 
Massachusetts Rehabilitation Commission 
the records pertinent to the Veteran's 
claim for Social Security Supplemental 
Income benefits as well as the medical 
records relied upon concerning that 
claim.

4.  The Veteran should be afforded a VA 
PTSD and mental health examination to 
determine whether he has any current 
psychiatric disability related to 
service.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting that diagnosis.  If 
the supporting stressors include a 
personal or sexual assault the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the assault.

If the examiner finds that the Veteran 
does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
report the elements of the diagnosis that 
are not met.

The examiner should provide an opinion as 
to whether any other diagnosed 
psychiatric disability, as likely as not, 
had its onset in service or is the result 
of a disease or injury in service.

The examiner should provide a rationale 
for the opinions that takes into account 
the Veteran's reports of his history and 
symptoms.

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


